Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  May 16, 2013                                                                                           Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
                                                                                                                        Justices
  146786




  RICO MENEFEE,

                 Plaintiff,

  v                                                                   SC: 146786
                                                                      AGC: 0312-99
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of March 18, 2013, the Clerk of the Court is
  hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 16, 2013                       _________________________________________
           jam                                                                   Clerk